Title: From Thomas Jefferson to William Blount, 6 June 1792
From: Jefferson, Thomas
To: Blount, William



Sir
Philadelphia June 6. 1792.

I have the honor to acknolege the receipt of Mr. Smith’s letter of Dec. 9. written during your absence, as also your’s of Dec. 26. and Apr. 23. With respect to the question on the dividing line between your government and the State of Kentucky, as that state is now coming into the Union as an independant member, we have delayed taking any measures for settling the boundary till they can be taken in concert with Kentucky.
With respect to the grants of land made by the state of N. Carolina since her deed of cession, South of the French Broad river, I have written to the Governor of that state to ask an explanation, whether it has been by error or under any claim of right on their part? As soon as I receive his answer, proper proceedings at law shall be directed against the individual grantees to confirm or vacate their grants according to law: in the mean time I am to desire you to prevent any new settlements being made on those lands in the mildest way which the law authorizes and which may be effectual. By new settlements, I mean all made since the day of the meeting of the last session of Congress; because the intrusion of those made before that day was stated to Congress, and may be considered as under their consideration. I should think however even as to those previous settlers, it would be proper for you to require every man to give in his name and a description of the spot of his settlement, to prevent new settlers from confounding themselves  with them. I have the honor to be with great esteem, Sir, your most obedient & most humble servt.

Th: Jefferson

